


 

Exhibit 10.4

 

 

NBTY Retirement Benefits Policy

for Certain Eligible Members of the Board of Directors

 

1.               Eligibility:  The policy shall apply only to those members of
the Board who have served as members of the Board for at least 15 years and who
retire from the Board solely as a result of the Corporation’s mandatory
retirement age policy (the “Eligible Retiree”).

 

2.               Annual Benefits:  Each Eligible Retiree shall continue to
receive the annual retainer in effect for directors at the time of such Eligible
Retiree’s retirement from the Board, until the earlier to occur of the
following:  (x) the 10 year anniversary of the date of such retirement and
(y) such Eligible Retiree’s death (such period, the “Retirement Period”).

 

3.               Annual Meetings:  During the Retirement Period, each Eligible
Retiree shall be invited to attend all of the Corporation’s Annual Shareholders’
Meetings.  All reasonable costs and expenses incurred by such Eligible Retiree
to attend such Annual Meetings shall be borne by the Corporation.

 

4.               Board Meetings:  Each Eligible Retiree shall receive notice of
and be invited to attend, as an observer with no voting power, all meetings of
the Board of Directors, at such Eligible Retiree’s sole cost and expense.

 

--------------------------------------------------------------------------------
